DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed on 06/01/2021 claiming foreign priority date of 01/31/2018.  Claims 1-20 are presented for examination. Claims 1-20 are pending.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
As per claim 1, in line 4, “authentication code” should be written as “a first authentication code” and in line 7, “the authentication code” should be written as “a second authentication code” since they appear to be two distinguish authentication codes.  
As per claim 2, the limitation in claim 2 should be written as follows:
“storing the data in the RPMB based on whether the first authentication code included in the write request and the second authentication code calculated by the storage device are equal.”. It is noted that the limitation should be ended with a period (.).
As per claim 9, the limitation in lines 7-10 should be written as follows:	“store the data in the RPMB based on whether a first authentication code included in the write request and a second authentication code calculated by the storage device are equal”.

“which includes a first authentication code calculated by the application processor and first metadata related to the RPMB and data corresponding to the write request; and a storage device configured to include a replay protected memory block (RPMB), to receive the write request for the RPMB and the data corresponding to the write request, and store the data in the RPMB based on whether the first authentication code included in the write request and a second authentication code calculated by the storage device are equal”.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1-8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
As per claim 1, the specification of the current invention does not provide support for the limitation “transmitting a response including the authentication code calculated by the storage device to the external host, wherein the response includes a field indicating second metadata for RPMB is provided with the response” in claim 1. Paragraphs 0040-0051, 0070, 0097 disclose the operations and communication of the host and the memory controller of the storage device. The paragraphs do not provide teaching for the claimed limitation. No other paragraphs and drawings provide the support to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 7, the specification of the current invention does not provide support for limitation “wherein the second metadata includes response type information, block count information”. The specification provides response type information and block count information corresponding to the first metadata sent from the host (See paragraph 0063) but the specification does not provide the response type information and block count information included in the second metadata sent by the storage device to the host.

As per claim 15, the specification of the current invention does not provide support for limitation “wherein the response of the write request includes response type 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the result information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 appears to depend on claim 4 where “result information” is first recited.
Claim 16 recites the limitation "the result information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 appears to depend on claim 11 where “result information” is first recited.
	All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caraccio et al. (US Pub. 20150286585).
As per claim 9, Caraccio et al. disclose a storage device, comprising: 
a memory device including a replay protected memory block (RPMB) (See Fig. 2 and paragraph 0039); and 
a memory controller (See Fig. 2, controller 34) configured to control the memory device, wherein the memory controller comprises an RPMB engine configured to receive a write request for the RPMB and data corresponding to the write request from an external host (See paragraph 0029), store the data in the RPMB based on whether the authentication code included in the write request and an authentication code calculated by the storage device are equal (See paragraph 0041 and Fig. 5), and provide a response of the write request to the external host (See paragraph 0036, last See paragraphs 0042-0043, wherein the write request is to initiate the authentication according to the CMD28 of request 76 in Fig. 6. The data for storing in the RPMB is subsequent to the authentication process according to the request 76 since the data field indicate the data is coming upon receiving the response from the device authenticating the request).

As per claim 10, Caraccio et al. disclose the storage device according to the claim 9, wherein the write request for the RPMB includes metadata related to the RPMB, wherein the metadata includes block count information and write counter information. See Fig. 6, request 76 includes block count and write counter.

As per claim 11, Caraccio et al. disclose the storage device according to the claim 9, wherein the response of the write request includes result information for the write request in response to the message included in the write request. See paragraph 0036, last sentence.

As per claim 12, Caraccio et al. disclose the storage device according to the claim 9, wherein the RPMB is an area, accessed by an authentication key, in a memory area of a memory device of the storage device. See paragraph 0039.

See Fig. 6, request 76 and address 74.

As per claim 17, Caraccio et al. disclose a user system, comprising: 
an application processor (See Fig. 3, processor 12) configured to output a write request for the RPMB(replay protected memory block), which includes authentication code calculated by the application processor and first metadata related to the RPMB and data corresponding to the write request (See paragraph 0041 and claim 17, wherein the host including the processor to generate a MAC and the request (See Fig. 6, request 76) includes MAC, data, Nonce, write counter…); and 
a storage device (See Fig. 2, memory 20) configured to include a replay protected memory block (RPMB), to receive the write request for the RPMB (See paragraph 0029) and the data corresponding to the write request (See paragraph 0022, wherein the data is transmitted along data path between host and device according to one or more requests), and store the data in the RPMB based on whether the authentication code included in the write request and an authentication code calculated by the storage device are equal (See paragraph 0023 and Fig. 5, wherein upon determining MACs are equal, write request including write data is to be stored into the RPMB), and to provide a response of the write request to the application processor, wherein the response includes a field indicating second metadata for RPMB is provided with the response (See paragraph 0036, last sentence, wherein the response including the result from register 44). 

As per claim 18, Caraccio et al. disclose the user system of claim 17, wherein the write request includes a message indicating the data corresponding to the write request is subsequently provided following the write request from the application processor (See paragraphs 0042-0043, wherein the write request is to initiate the authentication according to the CMD28 of request 76 in Fig. 6. The data for storing in the RPMB is subsequent to the authentication process according to the request 76 since the data field indicate the data is coming upon receiving the response from the device authenticating the request).

As per claim 19, Caraccio et al. disclose the user system of claim 18, wherein the second metadata includes result information for the write request in response to the message included in the write request (See paragraph 0036, last sentence, wherein the response including the result from register 44).

As per claim 20, Caraccio et al. disclose the user system of claim 18, wherein the first metadata related to the RPMB includes block count information and write counter information. See Fig. 6, request 76 includes block count and write counter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Caraccio et al. (US Pub. 2015/0286585).
As per claim 1, Caraccio et al. disclose a method of operating a storage device including a replay protected memory block (RPMB), the method comprising: 
receiving a write request for the RPMB, which includes authentication code calculated by an external host and first metadata related to the RPMB, from the external host (See paragraphs 0041,0043, and Fig. 6, wherein a write request according to request message type in Table 1 is sent from the host including MAC (i.e. authentication code) and write counter and block out (i.e. metadata); 
receiving data for storing in the RPMB from the external host (See paragraphs 0022-0023, wherein the data is transmitted along data path between host and device when there is a write request); and 
transmitting a response to the external host, wherein the response includes a field indicating second metadata for RPMB is provided with the response (See paragraph 0036, last sentence, wherein the response including the result from register 44). 

Caraccio et al. disclose that the operation is offloaded to the eMMC to allow the processor greater freedom to operate on other matters. Moreover, offloading of particular operations to be performed by the eMMC may allow for faster completion of the tasks, since the eMMC may operate in parallel with the processor 12. See paragraph 0020.
	According to KSR Rationales (See MPEP 2143(I)(A)), it would have been obvious to one of ordinary skill in the art to modify the invention of Caraccio et al. as taught by Caraccio et al. to allow the processor to be the element to perform the comparison of the MACs by receiving the MAC from the memory device. This modification can be done because the processor has all the capabilities of performing such function if one of ordinary skill in the art choose not to offload the task to the memory controller. Accordingly, it would have been obvious to one of ordinary skill in the art to recognize that whether the processor or the memory controller to handle the comparison task, the result would be the same in authenticating the access request.
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the application to modify the invention Caraccio et al. to arrive at the current invention based on user design choice and yielding predictable result.

As per claim 2, Caraccio et al. disclose the method according to claim 1, further comprising: 
See paragraph 0023 and Fig. 5, steps 64 and 66, wherein the write request according to the write request is allowed to perform if a match).

As per claim 3, Caraccio et al. disclose the method according to claim 2, wherein the write request includes a message indicating the data for storing in the RPMB is subsequently provided following the write request from the external host (See paragraphs 0042-0043, wherein the write request is to initiate the authentication according to the CMD28 of request 76 in Fig. 6. The data for storing in the RPMB is subsequent to the authentication process according to the request 76 since the data field indicate the data is coming upon receiving the response from the device authenticating the request).

As per claim 4, Caraccio et al. the method according to claim 3, wherein the second metadata includes result information for the write request in response to the message included in the write request. See paragraph 0036, last sentence.

As per claim 5, Caraccio et al. the method according to claim 1, wherein the first metadata related to the RPMB includes block count information and write counter information. See Fig. 6, request 76, block count and write counter.

See Fig. 6, request 76, address 74, and request type 78.

As per claim 8, Caraccio et al. disclose the method according to claim 3, wherein the result information is included in a predetermined field of the response. See paragraph 0039, wherein a predetermined field in register 44 is included in the result when the device responses to the host.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Caraccio et al. (US Pub. 2015/0286585) in view of Oxford (US Pub. 2013/0254494).
As per claim 13, Caraccio et al. disclose  wherein the key is pre-programmed into the embedded memory device (See paragraph 0014) but does not particularly disclose the storage device according to the claim 12, wherein the authentication key is stored in a one-time programmable (OTP) register of the memory area.
Oxford discloses wherein the authentication key is stored in a one-time programmable (OTP) register of the memory area. See paragraph 0103.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Caraccio et al. to include the teaching of Oxford in order to arrive at the current invention. The motivation of doing so is to protect the key from being modified after being pre-programmed.

See paragraph 0039, wherein a predetermined field in register 44 is included in the result when the device responses to the host.

Remarks
No prior art has been applied to claims 7 and 15.  The claims are rejected under 35 USC 112(a) as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Thanh D Vo/           Examiner, Art Unit 2139  

/REGINALD G BRAGDON/           Supervisory Patent Examiner, Art Unit 2139